DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 9, 12-14 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The affidavit filed 14 March 2022 overcomes the non-final rejection filed 12 November 2021.  While the prior art of record discloses/teaches most of the bullet of claim 1, it fails to teach or render obvious the combination including the specific dimensions of the bullet which provide an unexpected improved flight consistency and accuracy of bullet flight, particularly over long distance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641